        Case 2:20-cv-02098-CKD Document 9 Filed 04/16/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY BROWN, SR.,                                 No. 2:20-cv-02098 CKD P
12                         Plaintiff,
13            v.                                          ORDER
14    V. VOVKULIN, et al.,
15                         Defendants.
16
17           Plaintiff is a state inmate proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
        Case 2:20-cv-02098-CKD Document 9 Filed 04/16/21 Page 2 of 8


 1          I.      Screening Standard
 2          The court is required to screen complaints brought by prisoners seeking relief against a
 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 7          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 9   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
10   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
11   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
12   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
13   Cir. 1989); Franklin, 745 F.2d at 1227.
14          In order to avoid dismissal for failure to state a claim a complaint must contain more than
15   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause
16   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,
17   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
18   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim
19   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
20   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
21   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
22   at 678. When considering whether a complaint states a claim upon which relief can be granted,
23   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and
24   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416
25   U.S. 232, 236 (1974).
26          II.     Allegations in the Complaint
27          At all times relevant to the allegations in the complaint, plaintiff was an inmate at Mule
28   Creek State Prison. In the first cause of action, plaintiff asserts that defendant Vovkulin and his
                                                        2
        Case 2:20-cv-02098-CKD Document 9 Filed 04/16/21 Page 3 of 8


 1   partner, defendant Milliken, retaliated against him by filing false disciplinary charges after
 2   plaintiff filed an inmate grievance. ECF No. 1 at 9-10. Defendant Vovkulin also retaliated by
 3   removing plaintiff from his prison job assignment on September 8, 2020. ECF No. 1 at 11.
 4          Plaintiff’s second cause of action alleges a violation of his Fourteenth Amendment right to
 5   due process. ECF No. 1 at 21-23. Specifically, plaintiff contends that on September 8, 2020,
 6   defendant Vovkulin lied to other CDCR staff to get plaintiff removed from his job as an inmate
 7   porter. ECF No. at 21. Plaintiff was not afforded any procedural due process before his prison
 8   job assignment was taken away which violates CDCR administrative regulations. Id. at 21-22.
 9          In his third cause of action, plaintiff alleges that defendant Vovkulin violated his right to
10   privacy in his medical records by ordering another inmate to distribute mail that contained
11   plaintiff’s medical test results. Plaintiff alleges that defendant Vovkulin’s actions violated the
12   federal constitution, CDCR regulations, and the Health Insurance Portability and Accountability
13   Act of 1996 (“HIPAA”).
14          By way of relief, plaintiff requests monetary damages, the dismissal of the false
15   disciplinary charges made by defendants, and that each defendant be fired from their jobs based
16   on the false or intentionally misleading statements that they made in official reports. See ECF
17   No. 1 at 26.
18          III.    Legal Standards
19          The following legal standards are being provided to plaintiff based on his pro se status as
20   well as the nature of the allegations in his complaint.
21          A. Linkage Requirement
22          The civil rights statute requires that there be an actual connection or link between the
23   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
24   Monell v. Department of Social Services, 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362
25   (1976). The Ninth Circuit has held that “[a] person ‘subjects' another to the deprivation of a
26   constitutional right, within the meaning of section 1983, if he does an affirmative act, participates
27   in another's affirmative acts or omits to perform an act which he is legally required to do that
28   causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th
                                                        3
         Case 2:20-cv-02098-CKD Document 9 Filed 04/16/21 Page 4 of 8


 1   Cir. 1978) (citation omitted). In order to state a claim for relief under section 1983, plaintiff must
 2   link each named defendant with some affirmative act or omission that demonstrates a violation of
 3   plaintiff's federal rights.
 4           B. False Disciplinary Charges
 5           A prisoner has no constitutionally-guaranteed immunity from being falsely or wrongly
 6   accused of conduct that may lead to disciplinary sanctions. See Sprouse v. Babcock, 870 F.2d
 7   450, 452 (8th Cir. 1989). As long as a prisoner is afforded procedural due process in the
 8   disciplinary hearing, allegations of a fabricated charge generally fail to state a claim under section
 9   1983. See Hanrahan v. Lane, 747 F.2d 1137, 1140– 41 (7th Cir. 1984). An exception exists
10   when the fabrication of charges infringed on the inmate's substantive constitutional rights, such as
11   when false charges are made in retaliation for an inmate's exercise of a constitutionally protected
12   right. See Sprouse, 870 F.2d at 452 (holding that filing of a false disciplinary charge in retaliation
13   for a grievance filed by an inmate is actionable under section 1983).
14           C. Right to Informational Privacy
15           The right to privacy includes the protection against the disclosure of medical information.
16   See Norman-Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1269 (9th Cir. 1998) (stating
17   that “[t]he constitutionally protected privacy interest in avoiding disclosure of personal matters
18   clearly encompasses medical information and its confidentiality.”) (citations omitted). “This
19   interest, often referred to as the right to ‘informational privacy,’ applies both when an individual
20   chooses not to disclose highly sensitive information to the government and when an individual
21   seeks assurance that such information will not be made public.” Voss v. Baker, Case No. 1:17-
22   cv-00626-DAD-EPG, 2017 WL 6406044 at *4 (E.D. Cal. Dec. 15, 2017) (internal citations
23   omitted). However, in the prison context, the Ninth Circuit has found that an inmate’s right to
24   informational privacy may yield to the need for institutional safety and security. Seaton v.
25   Mayberg, 610 F.3d 530, 534-35 (9th Cir. 2010). “Prisons need access to prisoners' medical
26   records to protect prison staff and other prisoners from communicable diseases and violence, and
27   to manage rehabilitative efforts.” Seaton, 610 F.3d at 534-35. Therefore, “prisoners do not have
28   a constitutionally protected expectation of privacy in prison treatment records when the state has
                                                        4
         Case 2:20-cv-02098-CKD Document 9 Filed 04/16/21 Page 5 of 8


 1   a legitimate penological interest in access to them.” Id.
 2            To the extent relevant here, the Health Insurance Portability and Accountability Act
 3   (“HIPAA”) was designed to protect the confidentiality of private medical information by limiting
 4   disclosure to certain entities or individuals. See Webb v. Smart Document Solutions, LLC, 499
 5   F.3d 1078, 1082 (9th Cir. 2007) (citations omitted). However, this law does not provide
 6   individuals with a private cause of action. Id., Seaton v. Mayberg, 610 F.3d 530, 533 (9th Cir.
 7   2010).
 8            IV.     Analysis
 9            After conducting the required screening, the court finds that plaintiff may proceed on the
10   First Amendment retaliation claim against defendants Vovkulin and Milliken. To the extent that
11   plaintiff alleges a separate cause of action under the Fourteenth Amendment, the court finds that
12   the factual allegations in support thereof are just a recapitulation of the retaliation claim against
13   defendant Vovkulin. Plaintiff fails to plead a separate procedural due process violation against
14   any named defendant particularly considering that they were not the senior hearing officers
15   involved in adjudicating the disputed rule violations. Therefore, the court concludes that
16   plaintiff’s second cause of action for violating his Fourteenth Amendment right to due process
17   fails to state a claim for relief.
18            Similarly, the court finds that plaintiff’s third cause of action for a violation of his right to
19   privacy fails to state a claim. While the Ninth Circuit has held that the constitutional right to
20   informational privacy extends to medical information, the allegations that plaintiff’s medical
21   information was disclosed in the process of distributing mail is too vague to state a claim. It is
22   not clear whether plaintiff’s medical information was actually disclosed to another inmate or
23   whether the information was contained inside an envelope that merely passed through another
24   inmate’s hands without being opened and read. Therefore, the allegations in the complaint do not
25   contain sufficient detail to state a claim against defendant Vovkulin for instructing another inmate
26   to distribute plaintiff’s mail. Nor does plaintiff allege a separate HIPAA violation based on
27   defendant Vovkulin’s conduct because there is no private right of action under this federal statute.
28   See Webb, 499 F.3d at 1082. As a result, the court finds that plaintiff’s third cause of action fails
                                                           5
            Case 2:20-cv-02098-CKD Document 9 Filed 04/16/21 Page 6 of 8


 1   to state a claim for relief.
 2             Plaintiff may elect to proceed immediately on the First Amendment retaliation claim
 3   against defendants; or, in the alternative, plaintiff may elect to amend his complaint to attempt to
 4   cure the deficiencies with respect to the remaining claims. See Lopez v. Smith, 203 F.3d 1122,
 5   1126–27 (9th Cir. 2000) (en banc) (district courts must afford pro se litigants an opportunity to
 6   amend to correct any deficiency in their complaints). If plaintiff chooses to proceed on the
 7   retaliation claim found cognizable in this screening order, the court will construe this as a request
 8   to voluntarily dismiss the additional claims pursuant to Rule 41(a)(1)(i) of the Federal Rules of
 9   Civil Procedure.
10             If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions
11   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.
12   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in
13   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.
14   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the
15   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory
16   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of
17   Regents, 673 F.2d 266, 268 (9th Cir. 1982).
18             Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to
19   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended
20   complaint be complete in itself without reference to any prior pleading. This is because, as a
21   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375
22   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
23   longer serves any function in the case. Therefore, in an amended complaint, as in an original
24   complaint, each claim and the involvement of each defendant must be sufficiently alleged.
25             V.     Plain Language Summary for Pro Se Party
26             The following information is meant to explain this order in plain English and is not
27   intended as legal advice.
28   ////
                                                           6
        Case 2:20-cv-02098-CKD Document 9 Filed 04/16/21 Page 7 of 8


 1           Some of the allegations in the complaint state claims for relief against the defendants, and
 2   some do not. You must decide if you want to (1) proceed immediately on the First Amendment
 3   retaliation claim found cognizable against defendants; or, (2) amend the complaint to fix the
 4   problems identified in this order with respect to the remaining claims. Once you decide, you
 5   must complete the attached Notice of Election form by checking only one box and returning
 6   it to the court.
 7           Once the court receives the Notice of Election, it will issue an order telling you what you
 8   need to do next. If you do not return this Notice, the court will order service of the complaint
 9   only on the First Amendment claim found cognizable in this screening order and will recommend
10   dismissing the remaining claims.
11           In accordance with the above, IT IS HEREBY ORDERED that:
12           1. Plaintiff’s motions for leave to proceed in forma pauperis (ECF Nos. 5, 7) are granted.
13           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees
14   shall be collected and paid in accordance with this court’s order to the Director of the California
15   Department of Corrections and Rehabilitation filed concurrently herewith.
16           3. Plaintiff has the option to proceed immediately on the First Amendment retaliation
17   claim against defendant Vovkulin. In the alternative, plaintiff may choose to amend the
18   complaint to fix the deficiencies identified in this order with respect to the remaining claims.
19           4. Within 21 days from the date of this order, plaintiff shall complete and return the
20   attached Notice of Election form notifying the court whether he wants to proceed on the screened
21   complaint or whether he wants time to file a first amended complaint.
22           5. If plaintiff fails to return the attached Notice of Election within the time provided, the
23   court will construe this failure as consent to dismiss the deficient claims and proceed only on the
24   cognizable claim identified above.
25   Dated: April 16, 2021
                                                       _____________________________________
26
                                                       CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE

28   12/brow2098.option.docx
                                                         7
           Case 2:20-cv-02098-CKD Document 9 Filed 04/16/21 Page 8 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY BROWN, SR.,                           No. 2:20-CV-02098-CKD
12            Plaintiff,
13    v.                                            NOTICE OF ELECTION
14    V. VOVKULIN, et al.,
15           Defendants.
16            Check only one option:
17   _____ Plaintiff wants to proceed immediately on the First Amendment retaliation claim against
18   defendants. Plaintiff voluntarily dismisses the remaining claims.
19   _____ Plaintiff wants time to file a first amended complaint.
20

21   DATED:
22

23
                                                          ____________________
24                                                         Plaintiff
25

26

27

28
                                                      8
